DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10, 12-13, 15-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2017/0178798] in view of Nishikawa et al. [U.S. Pub. No. 2018/0358169].
Regarding Claim 1, Yoon et al. shows a coil electronic component (Figs. 2-4B), comprising: 
a support substrate (20); 
a coil pattern (31) disposed on at least one surface (top surface) of the support 5substrate (see Figs. 2-3); 
a lead-out pattern (32 with element 33) disposed on at least one surface of the support substrate and connected to the coil pattern (see Figs. 2-3); 
an encapsulant (10) encapsulating at least portions of the support substrate, the coil pattern, and the lead-out pattern (see Figs. 2-3, element 10 encapsulating at least portions of elements 20, 31, 32, 33, Paragraphs [0004], [0009]); and
an external electrode (81) disposed externally on the encapsulant (see Figs. 2-3) and connected to the lead-out pattern (32 with element 33, see Figs. 2-3), 
wherein the lead-out pattern extends in a thickness direction (third direction, see Figs. 2-3) 15of the support substrate (20) to cover a side surface of the support substrate (see Figs. 2-3, element 32 extends in a thickness direction with element 33 to cover a side surface of element 20).  
Yoon et al. does not explicitly show at least one protrusion protruding from one side surface of the coil pattern and the at least one protrusion is exposed to an external surface of the encapsulant and spaced apart from opposing surfaces of the encapsulant in the thickness direction.  
Nishikawa et al. shows a coil component (Figs. 8A-8B with teachings from Figs. 1-7H and 9-13) teaching and suggesting at least one protrusion (92, 93, M2, or M3) protruding from one side surface of the coil pattern (see Figs. 8A-8B) and the 10at least one protrusion (92, 93, M2, or M3) is exposed to an external surface of the encapsulant (see Figs. 1-13) and spaced apart from opposing surfaces of the encapsulant in the thickness direction (see Fig. 1, z-direction is the thickness direction, see also Figs. 9-13, elements 92, 93, M2, or M3 exposed to an external surface and spaced apart from opposing surfaces in the z-direction, Paragraph [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one protrusion protruding from one side surface of the coil pattern and the at least one protrusion is exposed to an external surface of the encapsulant and spaced apart from opposing surfaces of the encapsulant in the thickness direction as taught by Nishikawa et al. for the device as disclosed by Yoon et al. to utilize as a direction mark for easy recognition (Paragraph [0007]).
Regarding Claim 2, Nishikawa et al. shows the lead-out pattern, the coil pattern, and the at least one protrusion 20are integrated with one another (see Figs. 8A-8B, the lead-out pattern of element C2 or C3, element C2 or C3, and element 92 or 93 are integrated with one another).
Regarding Claim 6, Nishikawa et al. does not explicitly show a 15thickness of the at least one protrusion is the same as a thickness of the coil pattern.  
However, since protrusions 92, 93 extends from the same conductive patterns C2, C3, respectively, having a 15thickness of the at least one protrusion 92, 93 is the same as a thickness of the coil pattern C2, C3 would have been an obvious design choice to simplify design while reduce manufacture time and cost and obtain desirable characteristics based on design requirements.
Regarding Claim 7, Nishikawa et al. does not explicitly show a thickness of the at least one protrusion is less than a thickness 20of the coil pattern.  
However, having a thickness of the at least one protrusion is less than a thickness 20of the coil pattern would have been an obvious design choice based on intended and/or environmental use in order to facilitate magnetic coupling characteristics and obtain desirable inductances based on design requirements
Regarding Claim 10, Nishikawa et al. shows the at least one protrusion is buried in the encapsulant (see Figs. 1-13, element 92, 93, M2, or M3 is buried).
Regarding Claim 12, Nishikawa et al. shows an exposed surface of the protrusion is coplanar with one external 15surface of the encapsulant (see Figs. 1-13, an exposed surface of elements M2, M3, 92, or 93 is coplanar with one external 15surface of element body).
Regarding Claim 13, Yoon et al. shows the external electrode (81) contacts the lead-out pattern on a side surface of the encapsulant (see Figs. 2-3), and extends from the 20side surface of the encapsulant to a lower surface thereof (see Figs. 2-3).
Regarding Claim 15, Yoon et al. shows the external electrode (81) are spaced apart from the support substrate (20, see Figs. 2-3, element 81 are spaced apart from element 20).  
Regarding Claim 16, Yoon et al. shows a coil electronic component (Figs. 2-4B) comprising:  
5a support substrate (20); 
a coil pattern (31) comprising a spiral conductor (see Figs. 2-4B) disposed on at least one surface (top surface) of the support substrate (see Figs. 2-3) in a thickness direction (third direction, see Figs. 2-4B); 
an encapsulant (10) encapsulating at least portions of the support substrate and the coil pattern (see Figs. 2-3, element 10 encapsulating at least portions of elements 20, 31, Paragraphs [0004], [0009]) and having opposing surfaces in the thickness direction (see Figs. 2-4B); and  
10first (81) and second (82) external electrodes connected to opposite ends (32, 42) of the spiral conductor (see Figs. 2-3).
Yoon et al. does not show the coil pattern includes at least one protrusion protruding from one side surface of the spiral conductor at a location spaced apart from the opposite ends of the spiral conductor and the at least one protrusion is exposed to an external surface of the encapsulant and spaced apart from opposing surfaces.
Nishikawa et al. shows a coil component (Figs. 8A-8B with teachings from Figs. 1-7H and 9-13) teaching and suggesting the coil pattern (C2, C3) includes at least one protrusion (92, 93, M2, or M3) protruding from one side surface of the spiral conductor (see Figs. 8A-8B) at a location spaced apart from the opposite ends of the spiral conductor (see Figs. 8A-8B) and the 10at least one protrusion (92, 93, M2, or M3) is exposed to an external surface of the encapsulant (see Figs. 1-13) and spaced apart from opposing surfaces (see Fig. 1, z-direction is the thickness direction, see also Figs. 9-13, elements 92, 93, M2, or M3 exposed to an external surface and spaced apart from opposing surfaces in the z-direction, Paragraph [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern includes at least one protrusion protruding from one side surface of the spiral conductor at a location spaced apart from the opposite ends of the spiral conductor and the at least one protrusion is exposed to an external surface of the encapsulant and spaced apart from opposing surfaces as taught by Nishikawa et al. for the device as disclosed by Yoon et al. to utilize as a direction mark for easy recognition (Paragraph [0007]).
Regarding Claim 20, Yoon et al. shows the coil pattern includes first and second coil spiral conductors (31, 41) disposed on opposing surfaces of the support substrate (20).
Nishikawa et al. also shows the coil pattern includes first and second coil spiral conductors (C2, C3) disposed on opposing surfaces of the support substrate (42), and each of the first and second coil spiral conductors includes at least 15one protrusion (92, 93, see Figs. 8A-8B) protruding from one side surface thereof at a location spaced apart from opposing ends thereof (see Figs. 8A-8B, elements 92, 93 protruding from outer side surface thereof at a location spaced apart from opposing ends thereof).  
Regarding Claim 21, Yoon et al. shows the coil pattern includes a lead-out portion (32 with element 33) extending between one 20opposite end of the spiral conductor and the first external electrode (81, see Figs. 2-3) and between the support substrate (20) and the first external electrode (81, see Figs. 2-3).

Claims 2-4, 10, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. as applied to claim 1 above, and further in view of Tachibana et al. [U.S. Pub. No. 2019/0115143].
Regarding Claim 2, Yoon et al. in view of Nishikawa et al. shows the claimed invention as applied above.
In addition, Tachibana et al. shows a coil component (Figs. 1-10) teaching and suggesting the lead-out pattern, the coil pattern, and the at least one protrusion 20are integrated with one another (see Fig. 3, the lead-out pattern of element 8a, element 8a, and element 7a or 7b are integrated with one another).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out pattern, the coil pattern, and the at least one protrusion 20are integrated with one another as taught by Tachibana et al. for the device as disclosed by Yoon et al. in view of Nishikawa et al. to simplify design to reduce manufacture steps and reduce structural defects such as delamination (Paragraphs [0022]-[0023]).
Regarding Claim 3, Yoon et al. in view of Nishikawa et al. shows the claimed invention as applied above but does not show a plurality of protrusions including the at least one protrusion, wherein the plurality of protrusions protrude from the one side surface of the coil pattern in directions opposing each other.
Tachibana et al. shows a coil component (Figs. 1-10) teaching and suggesting a plurality of protrusions (Figs. 4-5) including the at least one protrusion (11a or 14a), wherein the plurality of protrusions protrude from the one side surface of the coil pattern in directions opposing each other (see Fig. 4, elements 11a, 11d protrude from the outer side surface in directions opposing each other and see Fig. 5, elements 14a, 14b protrude from the outer side surface in directions opposing each other).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of protrusions including the at least one protrusion, wherein the plurality of protrusions protrude from the one side surface of the coil pattern in directions opposing each other as taught by Tachibana et al. for the device as disclosed by Yoon et al. in view of Nishikawa et al. to reduce structural defects such as delamination (Paragraphs [0022]-[0023]).
Regarding Claim 4, Tachibana et al. shows 5protrusions of the plurality of protrusions disposed on a same plane are disposed symmetrically to each other in a diagonal direction with reference to a central portion of the coil pattern (see Fig. 4, elements 11a, 11d disposed on a same plane are disposed symmetrically to each other in a diagonal direction with reference to a central portion of the coil pattern and see Fig. 5, elements 14a, 14b disposed on a same plane are disposed symmetrically to each other in a diagonal direction with reference to a central portion of the coil pattern).
Regarding Claim 10, Yoon et al. in view of Nishikawa et al. shows the claimed invention as applied above.
Tachibana et al. shows a coil component (Figs. 1-10) teaching and suggesting the at least one protrusion is buried in the encapsulant (see Figs. 1-10, element 4a or 7a is buried element 1 or 9).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one protrusion is buried in the encapsulant as taught by Tachibana et al. for the device as disclosed by Yoon et al. in view of Nishikawa et al. to reduce structural defects such as delamination (Paragraphs [0022]-[0023]).
Regarding Claim 17, Yoon et al. in view of Nishikawa et al. shows the claimed invention as applied above but does not show the first and second external electrodes are disposed on respective surfaces of the encapsulant opposite each other in a length direction, and the at least one protrusion protrudes from the one side surface 20of the spiral conductor in a width direction orthogonal to the length direction.
Tachibana et al. shows a coil component (Figs. 1-10) teaching and suggesting the first and second external electrodes (3a, 3b) are disposed on respective surfaces of the encapsulant opposite each other in a length direction (see Figs. 1-10, elements 3a, 3b disposed on respective surfaces of element 1 or 9 opposite each other in a length direction), and the at least one protrusion (4a or 7a or 11a-11d or 14a, 14b, 14f) protrudes from the one side surface 20of the spiral conductor in a width direction orthogonal to the length direction (see Figs. 1-10, elements 4a or 7a or 11a-11d or 14a, 14b, 14f protrudes from the outer side surface 20of the spiral conductor in a width direction orthogonal to the length direction).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second external electrodes are disposed on respective surfaces of the encapsulant opposite each other in a length direction, and the at least one protrusion protrudes from the one side surface 20of the spiral conductor in a width direction orthogonal to the length direction as taught by Tachibana et al. for the device as disclosed by Yoon et al. in view of Nishikawa et al. to reduce structural defects such as delamination (Paragraphs [0022]-[0023]).
Regarding Claim 18, Tachibana et al. shows a plurality of protrusions (Figs. 4-5) including the at least one 25protrusion (11a or 14a), wherein the plurality of protrusions are configured to protrude from the one side surface of the coil pattern in directions opposing each other along the width direction (see Fig. 4, elements 11a, 11d configured to protrude from the outer side surface of the coil pattern in directions opposing each other along the width direction and see Fig. 5, elements 14a, 14b configured to protrude from the outer side surface of the coil pattern in directions opposing each other along the width direction).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. and Tachibana et al. as applied to claim 3 above, and further in view of Matsumoto [JP 2011-014709].
Regarding Claim 5, Yoon et al. in view of Nishikawa et al. and Tachibana et al. shows the claimed invention as applied above but does not show the 10plurality of protrusions further include a protrusion protruding from the one side surface of the coil pattern in a direction perpendicular to the opposing directions.  
Matsumoto shows a coil component (Fig. 2) teaching and suggesting the 10plurality of protrusions (C1) further include a protrusion protruding from the one side surface of the coil pattern in a direction perpendicular to the opposing directions (see Fig. 2, top portion of element 18a shows elements C1 protruding from the outer side surface of the coil pattern 18a in a direction perpendicular to the opposing directions in the y-axis).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the 10plurality of protrusions further include a protrusion protruding from the one side surface of the coil pattern in a direction perpendicular to the opposing directions as taught by Matsumoto for the device as disclosed by Yoon et al. in view of Nishikawa et al. and Tachibana et al. to improve DC superposition characteristics (Abstract).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. as applied to claim 1 above, and further in view of Lee et al. [U.S. Pub. No. 2009/0293260].
Regarding Claim 6, Yoon et al. in view of Nishikawa et al. shows the claimed invention as applied above.
In addition, Lee et al. shows a 15thickness of the at least one protrusion (102) is the same as a thickness of the coil pattern (101, Paragraph [0033]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a 15thickness of the at least one protrusion is the same as a thickness of the coil pattern as taught by Matsumoto for the device as disclosed by Yoon et al. in view of Nishikawa et al. to simplify design while reduce manufacture time and cost and obtain desirable characteristics based on design requirements by making the structure continuous (Paragraph [0033]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. as applied to claim 1 above, and further in view of Nabeshima et al. [U.S. Pub. No. 2009/0160018].
Regarding Claim 7, Yoon et al. in view of Nishikawa et al. shows the claimed invention as applied above.
In addition, Nabeshima et al. shows a thickness of the at least one protrusion is less than a thickness 20of the coil pattern (see Fig. 2C, a thickness of element 111 is less than a thickness of the left portion of the coil pattern).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the at least one protrusion is less than a thickness 20of the coil pattern as taught by Nabeshima et al. for the device as disclosed by Yoon et al. in view of Nishikawa et al. to suppress resistance and improve Q-factor (Paragraph [0045]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. as applied to claim 1 above, and further in view of Suzuki et al. [U.S. Pub. No. 2019/0035534].
Regarding Claim 8, Yoon et al. in view of Nishikawa et al. shows the claimed invention as applied above but does not show each of the coil pattern and the at least one protrusion includes a seed layer and a first plating layer.  
Suzuki et al. shows a coil component (Figs. 3A or 3C) teaching and suggesting each of the coil pattern (210 or 220) and the at least one protrusion (216 or 226) includes a seed layer (base metal film) and a first plating layer (Paragraphs [0050], [0052]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the coil pattern and the at least one protrusion includes a seed layer and a first plating layer as taught by Suzuki et al. for the device as disclosed by Yoon et al. in view of Nishikawa et al. to obtain easier plating with the base metal film which facilitate conductivity. The motivation would also have been to easily coupled the coil layer with improved coupling force.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. and Suzuki et al. as applied to claim 8 above, and further in view of Cha et al. [KR 2017-0097883] and Nabeshima et al. [U.S. Pub. No. 2009/0160018].
Regarding Claim 9, Yoon et al. in view of Nishikawa et al. and Suzuki et al. shows the claimed invention as applied above but does not show the coil pattern further includes a second plating layer covering the first plating layer, and has a thickness greater than a thickness of the at least one protrusion.  
However, having the coil pattern has a thickness greater than a thickness of the at least one protrusion would have been an obvious design choice based on intended and/or environmental use in order to facilitate magnetic coupling characteristics and obtain desirable inductances based on design requirements.
Cha et al. shows a coil component (Figs. 2-3) teaching and suggesting the coil pattern further includes a second plating layer (122) covering the first plating layer (121, see Figs. 2-3, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern further includes a second plating layer covering the first plating layer as taught by Cha et al. for the device as disclosed by Yoon et al. in view of Nishikawa et al. and Suzuki et al. to further facilitate conductivity and achieve intended DC resistance and inductances.
In addition, Nabeshima et al. shows the coil pattern has a thickness greater than a thickness of the at least one protrusion (see Fig. 2C, the left portion of the coil pattern has a thickness greater than a thickness of element 111).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern has a thickness greater than a thickness of the at least one protrusion as taught by Nabeshima et al. for the device as disclosed by Yoon et al. in view of Nishikawa et al., Suzuki et al., and Chat et al. to suppress resistance and improve Q-factor (Paragraph [0045]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. as applied to claims 1 and 13 above, and further in view of Suzuki et al. [U.S. Patent No. 6,452,473] (hereinafter as “Suzuki ‘473”).
Regarding Claim 14, Yoon et al. in view of Nishikawa et al. shows the claimed invention as applied above but does not show the external electrode has an L-shaped form.  
Suzuki ‘473 shows an inductor (Figs. 3(a)-3(b)) teaching and suggesting the external electrode (4 or 5) has an L-shaped form (see Figs. 3(a)-3(b), Col. 7, Lines 33-50).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external electrode has an L-shaped form as taught by Suzuki ‘473 for the device as disclosed by Yoon et al. in view of Nishikawa et al. to minimize stray capacitance and achieve high Q-factor (Col. 7, Lines 33-50).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. as applied to claim 16 above, and further in view of Matsumoto [JP 2011-014709].
Regarding Claim 19, Yoon et al. shows the 5first and second external electrodes (81, 82) are disposed on respective end surfaces of the encapsulant opposite each other in a length direction (see Figs. 2-3),
Yoon et al. in view of Nishikawa et al. does not show the at least one protrusion extends from the one side surface of the spiral conductor towards a side surface of the encapsulant orthogonal to the end surfaces.  
Matsumoto shows a coil component (Figs. 1-2) teaching and suggesting the 5first and second external electrodes (14a, 14b) are disposed on respective end surfaces of the encapsulant opposite each other in a length direction (see Figs. 1-2), the at least one protrusion (C1) extends from the one side surface of the spiral conductor towards a side surface of the encapsulant orthogonal to the end surfaces (see Fig. 2, element C1 extends from the outer side surface of the spiral conductor towards a side surface of the element body orthogonal to the end surfaces).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the at least one protrusion extends from the one side surface of the spiral conductor towards a side surface of the encapsulant orthogonal to the end surfaces as taught by Matsumoto for the device as disclosed by Yoon et al. in view of Nishikawa et al. to improve DC superposition characteristics (Abstract).









Claims 16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. [U.S. Pub. No. 2018/0358169] in view of Yoon et al. [U.S. Pub. No. 2017/0178798].
Regarding Claim 16, Nishikawa et al. shows a coil electronic component (Figs. 8A-8B with teachings from Figs. 1-7H and 9-13) comprising: 
a support substrate (42); 
a coil pattern (C1, C2, C3, or C4) comprising a spiral conductor disposed on at least one surface of the support substrate (see Figs. 4 and 7A-7H) in a thickness direction (z-direction); 
an encapsulant (11, 12) encapsulating at least portions of the support substrate and the coil pattern (see Figs. 1-3, element 11, 12 encapsulating at least portions of element 42 and C1, C2, C3, or C4) and having opposing surfaces in the thickness direction (see Figs. 1-13); and 
first and second external electrodes (E1, E2) connected to opposite ends of the spiral conductor (see Figs. 1-13, Paragraph [0026]),
wherein the coil pattern includes at least one protrusion (92, 93, M2, or M3) protruding from one side surface of the spiral conductor (see Figs. 8A-8B) at a location spaced apart from the opposite ends of the spiral conductor (see Figs. 8A-8B), and
wherein the at least one protrusion (92, 93, M2, or M3) is exposed to an external surface of the encapsulant (see Figs. 1-13) and spaced apart from the opposing surfaces (see Fig. 1, z-direction is the thickness direction, see also Figs. 9-13, elements 92, 93, M2, or M3 exposed to an external surface and spaced apart from opposing surfaces in the z-direction, Paragraph [0060]).
Yoon et al. clearly shows a coil component (Figs. 2-4B) teaching and suggesting an encapsulant (10) encapsulating at least portions of the support substrate and the coil pattern (see Figs. 2-3, element 10 encapsulating at least portions of element 20 and 31, Paragraphs [0004], [0009]) and having opposing surfaces in the thickness direction (see Figs. 2-4B) and first (81) and second (82) external electrodes connected to opposite ends (32, 42) of the spiral conductor (see Figs. 2-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an encapsulant encapsulating at least portions of the support substrate and the coil pattern as taught by Yoon et al. for the device as disclosed by Nishikawa et al. to form an inductor which protects the substrate and coil pattern and achieve desirable magnetic characteristics and inductances.
Regarding Claim 20, Nishikawa et al. shows the coil pattern includes first and second coil spiral conductors (C2, C3) disposed on opposing surfaces of the support substrate (42), and each of the first and second coil spiral conductors includes at least 15one protrusion (92, 93, see Figs. 8A-8B) protruding from one side surface thereof at a location spaced apart from opposing ends thereof (see Figs. 8A-8B, elements 92, 93 protruding from outer side surface thereof at a location spaced apart from opposing ends thereof).  
Yoon et al. also shows the coil pattern includes first and second coil spiral conductors (31, 41) disposed on opposing surfaces of the support substrate (20).
Regarding Claim 21, Yoon et al. shows the coil pattern includes a lead-out portion (32 with element 33) extending between one 20opposite end of the spiral conductor and the first external electrode (81, see Figs. 2-3) and between the support substrate (20) and the first external electrode (81, see Figs. 2-3).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. in view of Yoon et al. as applied to claim 1 above, and further in view of Tachibana et al. [U.S. Pub. No. 2019/0115143].
Regarding Claim 17, Nishikawa et al. in view of Yoon et al. shows the claimed invention as applied above but does not show the first and second external electrodes are disposed on respective surfaces of the encapsulant opposite each other in a length direction, and the at least one protrusion protrudes from the one side surface 20of the spiral conductor in a width direction orthogonal to the length direction.
Tachibana et al. shows a coil component (Figs. 1-10) teaching and suggesting the first and second external electrodes (3a, 3b) are disposed on respective surfaces of the encapsulant opposite each other in a length direction (see Figs. 1-10, elements 3a, 3b disposed on respective surfaces of element 1 or 9 opposite each other in a length direction), and the at least one protrusion (4a or 7a or 11a-11d or 14a, 14b, 14f) protrudes from the one side surface 20of the spiral conductor in a width direction orthogonal to the length direction (see Figs. 1-10, elements 4a or 7a or 11a-11d or 14a, 14b, 14f protrudes from the outer side surface 20of the spiral conductor in a width direction orthogonal to the length direction).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second external electrodes are disposed on respective surfaces of the encapsulant opposite each other in a length direction, and the at least one protrusion protrudes from the one side surface 20of the spiral conductor in a width direction orthogonal to the length direction as taught by Tachibana et al. for the device as disclosed by Nishikawa et al. in view of Yoon et al. to reduce structural defects such as delamination (Paragraphs [0022]-[0023]).
Regarding Claim 18, Tachibana et al. shows a plurality of protrusions (Figs. 4-5) including the at least one 25protrusion (11a or 14a), wherein the plurality of protrusions are configured to protrude from the one side surface of the coil pattern in directions opposing each other along the width direction (see Fig. 4, elements 11a, 11d configured to protrude from the outer side surface of the coil pattern in directions opposing each other along the width direction and see Fig. 5, elements 14a, 14b configured to protrude from the outer side surface of the coil pattern in directions opposing each other along the width direction).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Nishikawa et al. as applied to claim 16 above, and further in view of Matsumoto [JP 2011-014709].
Regarding Claim 19, Yoon et al. shows the 5first and second external electrodes (81, 82) are disposed on respective end surfaces of the encapsulant opposite each other in a length direction (see Figs. 2-3),
Nishikawa et al. in view of Yoon et al. does not show the at least one protrusion extends from the one side surface of the spiral conductor towards a side surface of the encapsulant orthogonal to the end surfaces.  
Matsumoto shows a coil component (Figs. 1-2) teaching and suggesting the 5first and second external electrodes (14a, 14b) are disposed on respective end surfaces of the encapsulant opposite each other in a length direction (see Figs. 1-2), the at least one protrusion (C1) extends from the one side surface of the spiral conductor towards a side surface of the encapsulant orthogonal to the end surfaces (see Fig. 2, element C1 extends from the outer side surface of the spiral conductor towards a side surface of the element body orthogonal to the end surfaces).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the at least one protrusion extends from the one side surface of the spiral conductor towards a side surface of the encapsulant orthogonal to the end surfaces as taught by Matsumoto for the device as disclosed by Nishikawa et al. in view of Yoon et al. to improve DC superposition characteristics (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Nishikawa et al. does not shows “wherein the at least one protrusion is exposed to an external surface of the encapsulant and spaced apart from opposing surfaces of the encapsulant in the thickness direction” for claim 1 is found not persuasive because Nishikawa et al. shows a coil component (Figs. 8A-8B with teachings from Figs. 1-7H and 9-13) teaching and suggesting at least one protrusion (92, 93, M2, or M3) protruding from one side surface of the coil pattern (see Figs. 8A-8B) and the 10at least one protrusion (92, 93, M2, or M3) is exposed to an external surface of the encapsulant (see Figs. 1-13) and spaced apart from opposing surfaces of the encapsulant in the thickness direction (see Fig. 1, z-direction is the thickness direction, see also Figs. 9-13, elements 92, 93, M2, or M3 exposed to an external surface and spaced apart from opposing surfaces in the z-direction, Paragraph [0060]). Applicant’s argues that the protrusions of Nishikawa et al. are merely direction marks and have no functional purpose with being connected to the coil pattern. However, based on broadest reasonable interpretation, Nishikawa et al. still meets the current claim limitations of claim 1.

In response to applicant’s arguments that Nishikawa et al. does not shows “wherein the at least one protrusion is exposed to an external surface of the encapsulant and spaced apart from opposing surfaces” for claim 16 is found not persuasive because Nishikawa et al. shows a coil component (Figs. 8A-8B with teachings from Figs. 1-7H and 9-13) teaching and suggesting the 10at least one protrusion (92, 93, M2, or M3) is exposed to an external surface of the encapsulant (see Figs. 1-13) and spaced apart from opposing surfaces (see Fig. 1, z-direction is the thickness direction, see also Figs. 9-13, elements 92, 93, M2, or M3 exposed to an external surface and spaced apart from opposing surfaces in the z-direction, Paragraph [0060]). Applicant’s argues that the protrusions of Nishikawa et al. are merely direction marks and have no functional purpose with being connected to the coil pattern. However, based on broadest reasonable interpretation, Nishikawa et al. still meets the current claim limitations of claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837